Case: 16-10556       Document: 00513888563         Page: 1    Date Filed: 02/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit


                                      No. 16-10556                                    FILED
                                                                               February 24, 2017
                                                                                 Lyle W. Cayce
JEFFREY BARON; QUANTEC, L.L.C.; NOVOPOINT, L.L.C.,                                    Clerk

               Plaintiffs - Appellants

v.

PETER S. VOGEL; GARDERE WYNNE SEWELL, L.L.P.,

               Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:15-CV-232


Before STEWART, Chief Judge, and KING and DENNIS, Circuit Judges.
PER CURIAM:*
       After Plaintiff-Appellant Jeffrey Baron’s joint venture with a third party
failed, litigation ensued. 1      Pursuant to that litigation, the district court
appointed Peter Vogel as receiver over Baron and his various businesses. The
underlying litigation and receivership having ended, Baron now brings a host



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 The factual background of this case is more fully set out in cases previously before
this court. See Netsphere, Inc. v. Gardere Wynne Sewell, LLP (Netsphere III), 657 F. App’x
320 (5th Cir. 2016); Netsphere, Inc. v. Baron (Netsphere II), 799 F.3d 327 (5th Cir. 2015);
Netsphere, Inc. v. Baron (Netsphere I), 703 F.3d 296 (5th Cir. 2012).
    Case: 16-10556    Document: 00513888563      Page: 2   Date Filed: 02/24/2017



                                 No. 16-10556
of allegations against Vogel and Gardere Wynne Sewell, L.L.P. (“Gardere”), all
stemming from Vogel’s duties as a court-appointed receiver over Baron and his
assets and Gardere’s conduct in acting as Vogel’s counsel. The district court
granted Defendants-Appellees’ motion to dismiss, finding Vogel and Gardere
immune from suit. Baron now appeals.

                                       I.

      Baron asserts that the allegations in his complaint are sufficient to
overcome any judicial immunity to which Vogel and Gardere might be entitled.
Baron further alleges that even if Vogel and Gardere are entitled to immunity for
their conduct during the receivership, he makes other claims stemming from
Vogel’s conduct prior to its establishment that form the basis of a claim upon
which the district court can grant relief. Finally, Baron contends the Barton
doctrine does not apply to this case. See Barton v. Barbour, 104 U.S. 126 (1881).

      Vogel and Gardere counter, arguing that they are entitled to judicial
immunity. As for any pre-receivership allegations, they argue that collateral
estoppel bars Baron’s claims, as the Netsphere I court already considered these
arguments and found them without merit. 703 F.3d at 313. Finally, Vogel and
Gardere argue that Baron failed to comply with the Barton doctrine’s
requirements when he filed the instant case without the federal district court’s
leave. See Barton, 104 U.S. 126.

                                       II.

      This court reviews a district court’s grant of summary judgment de novo.
Antoine v. First Student, Inc., 713 F.3d 824, 830 (5th Cir. 2013) (citing Garcia
v. LumaCorp, Inc., 429 F.3d 549, 553 (5th Cir. 2005)). After considering the
parties’ arguments as briefed on appeal and reviewing the record, the



                                        2
    Case: 16-10556    Document: 00513888563      Page: 3    Date Filed: 02/24/2017



                                 No. 16-10556
applicable law, and the district court’s well-reasoned opinion, we AFFIRM the
district court’s judgment and adopt its analysis in full.




                                        3